426 F.2d 302
UNITED STATES of America, Appellee,v.David Valadez RODRIGUEZ, Appellant.
No. 24370.
United States Court of Appeals, Ninth Circuit.
April 10, 1970.

David Marcus, Paul J. Geragos, Los Angeles, Cal., for appellant.
David P. Curnow, Asst. U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Wm. Matthew Byrne, Jr., U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS and TRASK, Circuit Judges, and JAMESON, District judge.1
PER CURIAM:


1
The judgment of conviction is affirmed.


2
The points on appeal in this narcotics case concern the sufficiency of the evidence of delivery, the admissibility of evidence of statements of a co-defendant, no conspiracy being charged, and the jury instructions.


3
The evidence as to delivery was conflicting.  The jury was justified in accepting the government's version.  The statements of the co-defendant meet the tests for admissibility as enunciated in Fuentes v. United States, 9 Cir., 283 F.2d 537.


4
The jury instructions were never objected to in the trial court.  Finding no error in them, we need not consider whether they were plain error.



1
 The Honorable William J. Jameson, United States District Judge for the District of Montana, sitting by designation